COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    §
 RENE FIERRO,                                                       No. 08-08-00074-CR
                                                    §
                         Appellant,                                      Appeal from
                                                    §
 v.                                                                  210th District Court
                                                    §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                    §
                         Appellee.                                  (TC # 20020D02241)
                                                    §

                                    MEMORANDUM OPINION

        Rene Fierro appeals his conviction for robbery. Appellant waived his right to a jury trial, and

entered a negotiated plea of guilty before the trial court. In accordance with the plea bargain, the trial

court found that the evidence substantiated Appellant’s guilt, but the court deferred adjudicating

Appellant guilty, and placed him on community supervision for a term of ten years. The State later

filed a motion to adjudicate guilt, and following a hearing at which Appellant entered a negotiated

plea of true, the trial court adjudicated Appellant’s guilt and assessed punishment at imprisonment

for two years. We affirm.

        Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by advancing contentions which counsel says might arguably support

the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d
684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to

Appellant, and Appellant has been advised of his right to examine the appellate record and file a pro

se brief. No pro se brief has been filed.

         The record reflects that Appellant was admonished of the consequences of his guilty plea

pursuant to Article 26.13 of the Texas Code of Criminal Procedure, and Appellant made a judicial

confession admitting his guilt. Based upon the record before us, the guilty plea appears to have been

freely and voluntarily made by Appellant. Further, the record reflects that the trial court admonished

Appellant of the consequences of entering a plea of true to the motion to adjudicate. The record

supports a conclusion that Appellant voluntarily entered a plea of true to the motion to adjudicate

guilt.

         We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. A further discussion of the arguable ground advanced in counsel’s brief would

add nothing to the jurisprudence of the state. The judgment is affirmed.


July 8, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)




                                                 -2-